DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 10 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,301,113. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 2 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,301,113. A method of displaying a list screen of images associated with different applications, and in response to an indication of selection of one of the images from the list screen by a user of the limitation of US Patent No. 11,301,113 having limitations generate a promotion display associated with the application in at least a portion of an area where the images are displayed. The difference is the claims US Patent No. 11,301,113 having the limitations wherein the promotion display comprises information that aids a user in understanding the function realizable by an application without the application being executed which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/712,607 into the narrower limitation of the U.S. Patent No. 11,301,113 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 10 and 21 of the instant application, they have similar limitation and are anticipated and obvious by claim 1 of the U.S. Patent No. 8,191,014.

Claim 2 (Instant Application No. 17/712,607). An information processing apparatus, comprising: 
processing circuitry configured to: display a list of images associated with different applications; and in response to an indication of selection of an image from the list of images, 
display a promotion display associated with an application associated with the selected image in at least a portion of a display area where the list of images is displayed, wherein the promotion display comprises information relative to a function of the application without the application being executed.



3. The information processing apparatus of claim 2, wherein the promotion display is an image that reproduces content operated by the application. 

4. The information processing apparatus of claim 3, wherein the content comprises at least one of a still image, a dynamic image, music, video, tv program content, and text.
5.  The information processing apparatus of claim 2, wherein the promotion display corresponds to a preview of the application.

6. The information processing apparatus of claim 2, wherein the promotion display comprises details of the application.
7. The information processing apparatus of claim 2, wherein the promotion display comprises a latest available content corresponding to the application.




Claim 1. (US Patent No. 11,301,113).An information processing apparatus, comprising: 
processing circuitry configured to display a list screen of images associated with different applications, and in response to an indication of selection of one of the images from the list screen by a user, generate a promotion display associated with the application in at least a portion of an area where the images are displayed, wherein the promotion display comprises information that aids a user in understanding the function realizable by an application without the application being executed.


2. The information processing apparatus of claim 1, wherein the promotion display is an image that reproduces a content operated by the application.
3. The information processing apparatus of claim 2, wherein the content includes at least one of a still image, a dynamic image, music, and text.
6. The information processing apparatus of claim 1, wherein the promotion display corresponds to a preview of the application.
7. The information processing apparatus of claim 1, wherein the promotion display displays details of the application.
8. The information processing apparatus of claim 1, wherein the promotion display includes a latest available content corresponding to the application.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-28 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by McAbian (US Patent No. 5,845,261) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over McAbian (US Patent No. 5,845,261).
Regarding claims 2 and 10, McAbian discloses an information processing apparatus, comprising [see figures 3 and 12]: processing circuitry configured to display a list of images associated with different applications [see col. 3, lines 40-46, 53-62 and figures 10-12; the computer 32 is programmed to control other components to perform the functions of the present invention interactive multi-media presentation and marketing apparatus], and in response to an indication of selection of one of the images from the list screen by a user, generate a promotion display associated with the application [see col. 7, lines 22-29 and figures 10-12; designated areas 141, 142, 143, 144, 145, and 146, the user may touch the screen of the touch-screen monitor to make a selection among the categories and the computer is programmed to display one or more screens to allow the user to choose a specific product within that category], in at least a portion of an area where the images are displayed, wherein the promotion display comprises information relative to a function of the application without the application being executed [see col. 7, lines 38-46, figures 10-12; the computer is programmed to display an "introduction" screen. The introduction screen 160 typically contains the title 161 of the program, a graphic introduction of the program, a text introduction 163 of the program, and a series option icons through 169 displayed at the bottom of the screen]. It is noted that McAbain silently teach selection of one of the images from the list screen by a user, generate a promotion display associated with the application. It would have been obvious to provide application summary, introduction and promotion interactive with multimedia on display screen [see McAbain figures 3 and 12].
Regarding claim 3, McAbian discloses wherein the promotion display is an image that reproduces a content operated by the application [see col. 7, lines 40-45 and figure 3. introduction screen typically contains the title of the program, a graphic introduction of the program, a text introduction of the program, and a series option icons].
Regarding claim 4, McAbian discloses wherein the content includes at least one of a still image, a dynamic image, music, and text [see col. col. 7, lines 42-46 and figure 12; view clip with option icons].
Regarding claim 5, McAbian discloses wherein the promotion display corresponds to a preview of the application [see figures 3, 12].
Regarding claim 6, McAbian discloses wherein the promotion display displays details of the application [see figures 10 and 12].
Regarding claim 7, McAbian discloses wherein the promotion display includes a latest available content corresponding to the application [see figures 11-12].
Regarding claim 8, McAbian discloses wherein the information relative to the function of the application comprises instructions for using the application [see col. 7, lines 38-46, figures 10-12; the computer is programmed to display an "introduction" screen. The introduction screen 160 typically contains the title 161 of the program, a graphic introduction of the program, a text introduction 163 of the program, and a series option icons through 169 displayed at the bottom of the screen].
Regarding claim 9, McAbian discloses wherein the application is one of a video generation application that uses at least one of video content and content of TV programs; or a video generation application that adds subtitles to image content [see col. 7, lines 23-37 and figure 10; designated areas 141, 142, 143, 144, 145, and 146, the user may touch the screen of the touch-screen monitor to make a selection among the categories of "NEW RELEASES", "CHILDREN'S PROGRAMMING", "DOCUMENTARIES", "FEATURE FILMS", "SPORTS", and "MUSIC ONLY RELAXATION VIDEOS"].
Regarding claim 10 is an independent claim and relates to an information processing apparatus. Since the features of claim 10 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 10.
The additional features of claims 11-17, directly or indirectly dependent on claim 10, essentially correspond to those of claims 3-9 respectively. Accordingly, the same reasoning as in claims 3-9 applies to claims 11-17.
Regarding claim 18, McAbian discloses wherein the input device includes one of a touch panel, a keyboard, and a mouse [see figure 2].
Regarding claim 19, McAbian discloses wherein the display corresponds to one of a Liquid Crystal Display (LCD) and an Organic Light Emitting Display (OLED) [see figures 1-2].
Regarding claim 20, McAbian discloses wherein the information processing apparatus is a mobile device. It is well known in the art that using mobile/electronic device computerized multimedia and processing apparatus capable of displaying thumbnails or icons on screen. 
Regarding claim 21, McAbian discloses a method, comprising [see figures 3 and 12]: processing circuitry configured to display a list of images associated with different applications [see col. 3, lines 40-46, 53-62 and figures 10-12; the computer 32 is programmed to control other components to perform the functions of the present invention interactive multi-media presentation and marketing apparatus], and in response to an indication of selection of an image from the list of images, display a promotion display associated with an application associated with the selected image [see col. 7, lines 22-29 and figures 10-12; designated areas 141, 142, 143, 144, 145, and 146, the user may touch the screen of the touch-screen monitor to make a selection among the categories and the computer is programmed to display one or more screens to allow the user to choose a specific product within that category], in at least a portion of a display area where the list of images is displayed, wherein the promotion display comprises information relative to a function of the application without the application being executed [see col. 7, lines 38-46, figures 10-12; the computer is programmed to display an "introduction" screen. The introduction screen 160 typically contains the title 161 of the program, a graphic introduction of the program, a text introduction 163 of the program, and a series option icons through 169 displayed at the bottom of the screen]. It is noted that McAbain silently teach selection of one of the images from the list screen by a user, generate a promotion display associated with the application. It would have been obvious to provide application summary, introduction and promotion interactive with multimedia on display screen [see McAbain figures 3 and 12].
Regarding to claims 22-28, directly or indirectly dependent on claim 21, essentially correspond to those of claims 3-9 respectively. Accordingly, the same reasoning as in claims 3-9 applies to claims 22-28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

	Ito (US Patent Application Publication No. 2010/0037179) discloses  a display control apparatus including a display control unit that causes a display apparatus to display thumbnails of a plurality of pieces of content by associating with a date/time display showing date/time information of a predetermined period for each piece of the date/time information of thumbnails of the plurality of pieces of content, and a selection unit that selects one of thumbnails of the plurality of pieces of content displayed in the display apparatus in accordance with a user operation, wherein the display control unit causes the display apparatus to display thumbnails of one piece or more than one pieces of content corresponding to date information of a thumbnail of one piece of content selected by the selection unit by arranging thumbnails of the content clockwise in descending order of time.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/            Primary Examiner, Art Unit 2171